Citation Nr: 1436230	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  09-13 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability rating for service-connected syringomyelia with migraine headaches, currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from October 1992 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2011 and March 2013 Board decisions, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a February 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that this matter must be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been remanded in the past. Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

In the March 2013 decision, the Board instructed the increased disability rating claim to be remanded in order for total spine (cervical, thoracic, and lumbar) magnetic resonance imaging (MRI) without contrast to be performed pursuant to the recommendations of the August 2011 VA examiner.

A review of the record shows that, following the March 2013 remand, the Veteran was afforded a VA examination in April 2013; however, the requisite MRI was not conducted in conjunction with the examination.

The Veteran was scheduled for an MRI in August 2013; however, a VA memorandum indicated that the examination was cancelled by the RO.  The testing was again cancelled by the RO in October 2013, due to 'incorrect jurisdiction.'  A subsequent notation from the compensation and pension service noted that the Veteran had requested the ordering physician to contact him prior to scheduling the requisite testing appointment; further notation indicated that the testing was therefore cancelled and would be rescheduled only if it was clinically indicated.

A compensation and pension service inquiry dated in December 2013 indicated that another examination was both cancelled by MAS and cancelled by the Veteran.

In the February 2013 SSOC, the AOJ subsequently denied the Veteran's increased rating claim, finding that he failed to appear for VA examinations in October 2013 and February 2014.

VA regulation provides that, when a claimant fails, without good cause, to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

However, as indicated by the Veteran's representative in the June 2014 appellant's brief, the record is unclear as to whether the Veteran was appropriately notified of the examination date and time, given the confusion regarding multiple rescheduled examinations.  The Board acknowledges the attempts made to schedule the Veteran for VA examinations in connection to his claim.  However, it does not appear that the AMC/RO attempted to contact him via telephone as requested by the Veteran.  Indeed, the record is clear for any report of contact slips documenting any attempts made to contact the Veteran by telephone.  A November 2010 letter issued by the Under Secretary for Health cited to Veterans Health Administration (VHA) Directive 2010-027 which discusses the required need for VHA to create appointments that meet a patient's needs with no undue waits or delays. According to the November 2010 letter, in order to accommodate veterans, VHA Directive 2010-027 requests that schedulers include contacting a veteran by telephone as part of scheduling Compensation and Pension examination appointments.  The letter further reads that, pursuant to this directive, schedulers must "make a minimum of one telephone encounter with the Veteran" which "includes leaving a voice mail message."  The letter explains that "[t]elephone contact with the veterans provides them with the opportunity to be included in the scheduling process of their examination appointments, thus making it likely they will attend their scheduled appointments." 

In light of VHA Directive 2010-027 and in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Therefore, in an abundance of caution, the Board herein orders that another examination of the Veteran be scheduled.

The Board reminds the Veteran and his representative that failure of the Veteran to report for any scheduled examination may cause his claim to be denied.  See 38 C.F.R. § 3.655 (2013.

Additionally, the Veteran's VA claims file indicates that he receives continuing VA medical treatment.  Therefore, any pertinent ongoing treatment records should be obtained upon remand.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  In addition, obtain relevant VA treatment records dating since July 2011.  All such available documents should be associated with the claims file.

2. The Veteran should be afforded the testing recommended by the examiner who conducted the August 2011 VA examination (the MRI).  In addition to sending the Veteran a letter, the AOJ should also make a minimum of one telephone call to the Veteran which includes leaving him a voice mail message notifying him as to the date, time, and location of his scheduled examination.  Any attempts to contact the Veteran by telephone should be documented and associated with the record.

3. The test results, along with the tests identified by the examiner as unavailable at the time of the August 2011 VA examination, should be referred with the claims file to the examiner who conducted the August 2011 VA examination to obtain an updated opinion regarding the severity of the Veteran's current disability, consistent with the Board's August 2011 remand.  If the August 2011 VA examiner is unavailable, a new VA examination must be provided to the Veteran.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he should state the reasons therefore.

4. Thereafter, readjudicate the claim on appeal.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

